Citation Nr: 1625665	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  14-28 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for bilateral hearing loss.

2.  Entitlement to higher initial/staged ratings for posttraumatic stress disorder (PTSD), currently rated noncompensable prior to August 22, 2007, 30 percent from August 22, 2007 through December 8, 2013, and 70 percent from December 9, 2013, .

3.  Entitlement to an increased rating for degenerative disc disease (DDD) of L5-S1 and osteoarthrosis of the lumbar spine, currently rated 10 percent prior to March 3, 2014 and 40 percent from March 3, 2014.

4.  Entitlement to a rating in excess of 10 percent for osteoarthrosis of the cervical spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from December 1943 to July 1945 and from June 1949 to July 1978.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2007 (PTSD) and December 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office in San Diego, California (RO).

The July 2007 rating decision granted service connection for PTSD and assigned a noncompensable initial rating effective March 22, 2007.  The Veteran timely filed a notice of disagreement in October 2007 as to the noncompensable initial rating assigned for PTSD.  Thereafter, a May 2008 rating decision assigned a 30 percent staged initial rating for PTSD, effective from August 22, 2007.  The May 2008 rating decision reported that, pursuant to an "Informal Conference Report" dated May 14, 2008, the May 2008 rating decision action was considered a grant of all benefits sought on appeal as to the PTSD, and that the appeal was considered satisfied in full.  The record does not contain a copy of such "Informal Conference Report."  A statement of the case as the PTSD rating assigned was issued in June 2014, and a substantive appeal was received in July 2014.  Subsequently, in a November 2015 rating decision, the rating for PTSD has been increased from 30 percent to 70 percent effective from December 9, 2013.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

Pursuant to a claim received on May 28, 2013, the December 2013 rating decision granted an increased rating of 40 percent for bilateral hearing loss effective from May 28, 2013, and denied an increased rating for the Veteran's lumbar spine and cervical spine disabilities.  However, in a June 2014 rating decision the RO increased the rating for lumbar spine disability from 10 percent to 30 percent effective from March 3, 2014.  See AB, 6 Vet. App. at 38.

As such, the issues on appeal are as characterized on the title page of this decision.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in October 2014.  A transcript of that hearing is associated with the claims file.

The case was previously before the Board in March 2015, at which time it was remanded for further development.  At that time, the Board also remanded the issue of service connection for a left shoulder disability.  The November 2015 rating decision granted service connection for acromioclavicular joint osteoarthritis of left shoulder with rotator cuff tendonitis, with an evaluation of 10 percent effective April 16, 1979.  This action represents a full grant of the benefit sought with respect to that issue.  Therefore, the issue of entitlement to service connection for a left shoulder disability is no longer on appeal before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss was manifested by Level VII hearing acuity, bilaterally, in December 2013; and Level VII hearing acuity in the right ear and Level V hearing acuity in the left ear in September 2015.

2.  For the rating period prior to August 22, 2007, the Veteran's PTSD symptoms were not severe enough either to interfere with occupational and social function or to require continuous medication.

3.  For the rating period from August 22, 2007 through December 8, 2013, the Veteran's PTSD was manifested by symptoms productive of functional impairment comparable to occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal.

4.  For the rating period from December 9, 2013, the Veteran's PTSD has been manifested by symptoms productive of functional impairment comparable to no worse than occupational and social impairment with deficiencies in most areas.

5.  For the rating period prior to March 3, 2014, the Veteran's DDD L5-S1, osteoarthrosis of the lumbar spine was manifested by forward flexion of the thoracolumbar spine greater than 60 degrees and a combined range of motion of the thoracolumbar spine greater than 120 degrees.  Muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour was not shown.

6.  For the rating period from March 3, 2014, the Veteran's DDD L5-S1, osteoarthrosis of the lumbar spine has not been manifested by unfavorable ankylosis of the entire thoracolumbar spine.

7.  The Veteran's osteoarthrosis of the cervical spine has not been manifested by 15 degrees or less of forward flexion or favorable ankylosis of the entire cervical spine.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2015).

2.  For the rating period prior to August 22, 2007, the criteria for a compensable initial rating for PTSD have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.126, 4.130, Diagnostic Code 9411(2015).

3.  For the rating period from August 22, 2007 through December 8, 2013, the criteria for a staged initial rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.126, 4.130, Diagnostic Code 9411(2015).

4.  For the rating period from December 9, 2013, the criteria for a staged initial rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.126, 4.130, Diagnostic Code 9411(2015).

5.  For the rating period prior to March 3, 2014, the criteria for a rating in excess of 10 percent for DDD L5-S1, osteoarthrosis of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2015).

6.  For the rating period from March 3, 2014, the criteria for a rating in excess of 40 percent for DDD L5-S1, osteoarthrosis of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2015).

7.  The criteria for a rating of 20 percent, but no higher, for osteoarthrosis of the cervical spine have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

A VA letter issued in October 2013 satisfied the duty to notify provisions with respect to increased ratings, and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

The Veteran's claim concerning the proper disability rating to be assigned to his service-connected PTSD arises from his disagreement with the initial disability rating assigned to this condition following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  38 C.F.R. § 3.159(b)(3) (2015); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, the Veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as the Veteran was issued a copy of the rating decision on appeal, and a statement of the case (SOC) which set forth the relevant diagnostic codes for rating the disability at issue, and included a description of the rating formulas for all possible schedular ratings under these diagnostic codes.

As to the duty to assist, the Veteran's service treatment records and post-service VA and private medical treatment records have been obtained.  38 C.F.R. § 3.159 (c)(2).  In compliance with the Board's March 2015 remand, the RO has obtained the Veteran's complete record from the Naval Medical Center (NMC) dated September 2009 to June 2015.

Adequate VA examinations in connection with the Veteran's claims were conducted in April 2007, November and December 2013, and June, July and September 2015, and the reports of these examinations have been obtained.  See 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Concerning this, the examination reports include sufficient detail as to the current severity of the Veteran's service-connected disabilities, including information concerning the functional impact of these disabilities.

Based on the foregoing, the Board concludes that there has been substantial compliance with its prior remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the Veteran's Board hearing, the Veteran was assisted at the hearing by an accredited representative from the Disabled American Veterans.  The representative and the Veterans Law Judge (VLJ) solicited information regarding any outstanding evidence pertinent to the claims on appeal and asked questions to ascertain the current state of the Veteran's service-connected disabilities.  The hearing focused on the evidence necessary to substantiate the Veteran's claims for increased rating.  During the hearing, the Veteran indicated that he received the majority of his medical care from the Naval Medical Center in San Diego, California.  As such, the Board instructed the RO to obtain all of his records from the Naval Medical Center.  NMC treatment records dated from September 2009 through June 2015 were subsequently obtained.  Thus, the submission of overlooked evidence was not only suggested, but obtained.  Otherwise, no further evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran or the representative that has yet to be obtained.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2015).

Evaluation of a service-connected disability requires a review of a veteran's medical history with regard to that disorder.  However, the primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  While the entire recorded history of a disability is important for more accurate evaluations, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Further, where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has also held that staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield; 21 Vet. App. 505 (2007).  The analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Bilateral Hearing Loss

The severity of a hearing loss disability is determined by comparisons of audiometric test results with specific criteria set forth at 38 C.F.R. § 4.85.  Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz (cycles per second).  The Rating Schedule allows for such audiometric test results to be translated into a numeric designation ranging from Level I to Level XI in order to evaluate the degree of disability from bilateral service-connected defective hearing.  An examination for hearing impairment must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations must be conducted without the use of hearing aids.  38 C.F.R. § 4.85.

The Veteran underwent a VA audiology examination in December 2013.  The VA examiner indicated that the claims file was reviewed.  On audiological evaluation, pertinent pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
30
45
65
65
LEFT
20
50
65
70

The speech recognition score, using Maryland CNC word list, was 56 percent, bilaterally.  The audiologist stated that the use of speech discrimination scores was appropriate for the Veteran.  The diagnosis was sensorineural hearing loss, bilaterally.  As to the disability's functional impact, the examiner noted that the Veteran reported overall difficulty hearing, no specific situations were noted.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

In a February 2014 Naval Medical Center (NMC) treatment record, the Veteran was seen on follow up for hearing loss.  It was noted a recent hearing test showed mild to sloping to profound sensorineural hearing loss, bilaterally.  The Veteran's wife was concerned over a perceived diminished speech perception over the past year.  On audiological evaluation, pertinent pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
35
45
70
65
LEFT
30
50
70
70

Word discrimination scores were noted to be 68 percent in the right ear and 80 percent in the left ear.

During the October 2014 Board hearing, the Veteran reported he had hard time understanding normal conversations and communicating with his wife.  He testified that he did not wear hearing aids, approximately two days of a week, due to pain in his ears.

Most recently, the Veteran underwent a VA audiology examination in September 2015.  On audiological evaluation, pertinent pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
30
45
70
70
LEFT
30
50
70
75

The speech recognition score, using Maryland CNC word list, were 56 percent in the right ear and 72 percent in the left ear.  The audiologist stated that the use of speech discrimination score was appropriate for the Veteran.  The diagnosis was sensorineural hearing loss, bilaterally.  As to the disability's functional impact, the examiner noted that the Veteran reported difficulty hearing conversations and hearing his wife.  He stated she frequently reminded him to put in his hearing aids.  See Martinak, 21 Vet. App. at 455.

The December 2013 VA audiological examination revealed a right ear pure tone threshold average of 51.25 decibels, at 1000, 2000, 3000, and 4000 Hertz, and a left ear pure tone threshold average of 51.25 decibels, at 1000, 2000, 3000, and 4000 Hertz, and speech discrimination ability of 56, bilaterally, using the Maryland CNC word list.  Applying the clinical findings from the December 2013 audiological evaluation to the rating criteria results in Level VII in the right ear and Level VII hearing acuity in the left ear.  See 38 C.F.R. § 4.85, Table VI.  Applying these numeral designations to Table VII results in a 40 percent disability rating for bilateral ear hearing loss disability.  38 C.F.R. §§ 3.383, 4.85 (2015).

Although the Veteran's February 2014 NMC otolaryngology report notes word discrimination scores, there is no indication that the word discrimination percentage shown in the February 2014 NMC report was obtained using the Maryland CNC word list.  As such, those findings are not useful for rating purposes.

The September 2015 VA audiological examination revealed a right ear pure tone threshold average of 53.75 decibels, at 1000, 2000, 3000, and 4000 Hertz, and a left ear pure tone threshold average of 56.25 decibels, at 1000, 2000, 3000, and 4000 Hertz, and speech discrimination ability of 56 percent in the right ear and 72 percent in the left ear, using the Maryland CNC word list.  Applying the clinical findings from the September 2015 audiological evaluation to the rating criteria results in Level VII hearing acuity in the right ear and Level V hearing acuity in the left ear.  See 38 C.F.R. § 4.85, Table VI.  Applying these numeral designations to Table VII results in a 30 percent disability rating for bilateral ear hearing loss disability.  38 C.F.R. §§ 3.383, 4.85.

When the pure tone decibel loss values are 55 or greater at 1000 Hertz, 2000 Hertz, 3000 Hertz, and 4000 Hertz in either ear, or 30 or less at 1000 Hertz and 70 or more at 2000 Hertz, the criteria for exceptional patterns of hearing impairment must be considered.  38 C.F.R. § 4.86(a), (b) (2015).  However, none of the examination results dated during the entire appeal period reflect an exceptional pattern of hearing impairment in either ear; as such, the criteria in 38 C.F.R. § 4.86(a) or (b) do not apply.

As such, a rating in excess of 40 percent is not supported by the evidence of record at any time during the rating period on appeal.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

PTSD

Service connection for PTSD was granted in the July 2007 rating decision on appeal, and a noncompensable initial rating was assigned effective March 22, 2007.  Subsequently, the RO increased the rating for PTSD from noncompensable to 30 percent effective from August 22, 2007, in a May 2008 rating decision, and from 30 percent to 70 percent effective from December 9, 2013, in a November 2015 rating decision.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  As such, the rating period for consideration is from March 22, 2007.  However, in accordance with 38 C.F.R. §§ 4.1 and 4.2 (2015) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the history of a disability is for consideration in rating a disability.

Under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Code 9411.  Ratings are assigned according to the degree of occupational and social impairment resulting from manifestations of the disability at issue.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Under the provisions for rating psychiatric disorders, a noncompensable rating is assigned for a mental condition that has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

A 10 percent rating is assigned for occupational and social due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  Id.

A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating requires evidence of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting; inability to establish and maintain effective relationships.).  Id.

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126.

The evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including (if applicable) those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  See Mauerhan, 16 Vet. App. 436.

Within the DSM-IV, Global Assessment Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  While not determinative, a GAF score is highly probative as it relates directly to the veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

Effective August 4, 2014, VA amended the portion of the Schedule for Rating Disabilities dealing with mental disorders to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), and replaced them with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the Agency of Original Jurisdiction (AOJ) on or after August 4, 2014.  The provisions of this interim final rule apply to claims that had been certified for appeal to the Board prior to August 4, 2014.  VA adopted as final, without change, the interim final rule, effective March 19, 2015.  80 Fed. Reg. 53, 14308 (March 19, 2015).  This appeal was certified to the Board on August 7, 2014.  As such, the provisions of DSM-5 are for application.

According to DSM-IV, a GAF score ranging from 31-40 reflects some impairment in reality testing or communication (e.g., speech is at times illogical, obscure or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A GAF score of 41-50 reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g. no friends, unable to keep a job).  GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61-70 denotes some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score of 71-80 indicates that, if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).


Prior to August 22, 2007

The Veteran was provided a VA PTSD examination in April 2007.  He complained of nightmares, intrusive thoughts, difficulty sleeping, vigilant symptoms and anxiety for many years.  The examiner noted the Veteran's symptoms were relatively mild and not associated with functional limitations.  On mental status examination, the Veteran was very friendly and had no impairment of thought process or communication.  He had no delusions or hallucinations, suicidal or homicidal ideation, or obsessive or ritualistic behavior.  Eye contact was good.  His memory was unimpaired and there was no impairment of impulse control.  He was not depressed or anxious.  The examiner noted there had not been much in the way of social or affective changes for the Veteran.  He denied he had trouble being in crowds.  He did not have numbing.  There was heightened physiologic arousal occasionally if he saw war movies on television.  The DSM.-IV diagnosis was PTSD and a GAF score of 80 was listed.  The examiner found that the Veteran's symptoms would come and go, mild-to-moderate severity, going on for about 50 years but they were not associated with any functional limitations and not treated.  His quality of life was really quite good and his employment functioning had not been affected; he had been very successful.  He was capable of managing his finances.  As the effects of PTSD on occupational and social functioning, the examiner opined that PTSD symptoms were not severe enough to require continuous medication and not severe enough to interfere with social and occupational function.

During this period, while the April 2007 VA examination found nightmares, intrusive thoughts, difficulty sleeping, vigilant symptoms and anxiety, the examiner found that the Veteran's symptoms were not associated with any functional limitations and they were not treated.  The Veteran denied trouble being in crowds and the examiner found no social or affective changes for the Veteran.  Rather, the examiner stated the Veteran's quality of life was really quite good and his employment functioning had not been affected; he had been very successful.  Additionally, as to the effects of PTSD on occupational and social functioning, the examiner opined that PTSD symptoms were not severe enough to require continuous medication and not severe enough to interfere with social and occupational function.  Thus, a compensable initial rating is not warranted during the time frame prior to August 22, 2007.

From August 22, 2007 to December 8, 2013

NMC treatment records dated August and September 2007 reflect that the Veteran was not feeling fine and sleep had been disturbed.  The Veteran related his symptoms were worse lately with worsened sleep and decreased overall function.  His wife noted that he had given up doing the landscape painting that he enjoyed.  He denied suicidal ideation or homicidal ideation.  He and his wife related that they got along very well together.  No emotional lability or hallucinations were shown.  The assessment was delayed onset PTSD-symptoms suggestive of PTSD with associated anxiety and depression.  He was started on low-dose Zoloft on August 22, 2007.

In his October 2007 notice of disagreement, the Veteran reported currently taking medication effective August 22, 2007.  He also reported significant nightmares causing sleep disturbance and mild to moderate memory loss.

An NMC treatment record dated April 2008 reflects that overall, the Veteran's sleeping was pretty good.  It was noted that he was on no medications at present.  

An NMC treatment record dated June 2012 reflects that the Veteran did not feel depressed overall but he was doing less of what he used to enjoy.

NMC treatment record dated November 2013 states that the Veteran's PTSD was becoming more symptomatic and troubling and he had less ability to suppress and compartmentalize than he used to.  His mood was euthymic and his affect was normal.  

In a November 2013 VA physician letter, the Veteran was noted to have nightmares almost nightly, and intrusive thoughts.

The Veteran underwent another VA PTSD examination in November 2013.  The DSM-IV diagnosis was chronic, mild to moderate, PTSD on Axis I.  The Veteran reported increased nightmares over the past few months and intrusive thoughts at least several times per week.  He denied dissociative flashbacks.  He described some avoidance of reminders and numbing affect over time.  He felt close to his wife but had some difficulty sharing feelings with others.  He had 1 or 2 friends who he felt understood.  He continued to experience hypervigilance or hyperarousal symptoms.  He had difficulty sleeping; he was often irritable and displayed impatience during the interview.  A GAF score of 60 was assigned for mild impairments in social and occupational functioning due to PTSD.  The examiner noted, in terms of functional impairments, he cited mild interpersonal difficulties with others at times and described an extremely successful career, during and after military service.  The examiner found that the Veteran's level of occupational and social impairment with regards to all mental diagnoses was best summarized as "occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication."  The Veteran had been married for 62 years, with four children, and reported a happy marriage.  Current symptoms included anxiety, chronic sleep impairment, mild memory loss, flattened affect, and speech intermittently illogical, obscure, or irrelevant.  He was capable of managing his financial affairs.

Based on a thorough review of all of the evidence during this period, the Board finds that the functional impairment resulting from the Veteran's PTSD does not closely approximate the criteria for a disability rating greater than 30 percent.  38 C.F.R. § 4.7.  Here, the Board finds that the Veteran's PTSD symptoms include frequent nightmares and intrusive thoughts, chronic sleep disturbance, mild memory loss, decreased activity level, flattened affect, irritability, hypervigilance and hyperarousal symptoms, occasional avoidance behavior, numbing affect and speech intermittently illogical, obscure or irrelevant.  

However, the Board finds that the weight of the evidence demonstrates that the functional impairment contemplated for the next higher 50 percent rating, or 70 percent or 100 percent rating, has not been demonstrated.  

The Board finds that the Veteran's PTSD symptoms have not been shown to be of equal functional impairment significance.  Although the Veteran reported very frequent nightmares and intrusive thoughts causing decreased overall function, he denied more severe level of symptoms, such as dissociative flashbacks, suicidal or homicidal ideation, emotional lability or hallucinations, and there is no evidence that his reported symptoms produced more than mild deficits in social and occupational functioning.  Even with his symptoms of irritability, he described a happy marriage and good relationships with a few friends.  He did not have a reported history of violence or difficulties with the law.  No abnormalities were shown in his thought process, and he was found generally able to satisfactorily perform routine behavior, self-care, and normal conversation although his speech was noted to be intermittently illogical, obscure or irrelevant.

The Board notes that the Veteran's GAF score was 60, which may suggest moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers).  However, GAF scores do not automatically equate to any particular percentage in the Rating Schedule.  Rather, they are but one factor to be considered in conjunction with all the other evidence of record.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996).  Although the Veteran's GAF score of 60 is, technically, within the range for moderate symptoms, the Board finds the Veteran's overall disability picture is more closely approximated by mild symptoms or some difficulty in social or occupational functioning but generally functioning satisfactorily and the presence of some meaningful interpersonal relationships.  As such, the Veteran's GAF score of 60 does not support his claim for a rating in excess of 30 percent.  In regard to social and occupational functioning, the evidence shows that Veteran described an extremely successful career and a happy marriage with his wife for 62 years.  The Veteran was found to be capable of managing his own financial affairs.  

The Board also finds it significant that the VA examiner, who conducted a comprehensive psychiatric assessment of the Veteran, diagnosed PTSD, and noted that the Veteran's level of occupational and social impairment with regard to the mental diagnosis was best summarized as occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

The Board therefore concludes that functional impairment comparable to occupational and social impairment with reduced reliability and productivity due to difficulty in establishing and maintaining effective work and social relationship has not been shown in this case.  As such, the evidence does not support a finding of the degree of occupational and social impairment that is the criteria for a 50 percent rating, or the criteria for a 70 percent or 100 percent rating, for PTSD.

From December 9, 2013

A July 2014 VA treatment record shows the Veteran's report of increased depression and symptoms of PTSD.  On mental status examination, he was fully oriented, alert, calm, and cooperative.  His speech was normal and his thought process and content were coherent.  He had depressed mood.  He was retired.  

During the October 2014 Board hearing, the Veteran reporting waking up about 4 times every night due to nightmares, daytime flashbacks daily, and suicidal thoughts.  He enjoyed social activities with people in his community and attended church.  

Most recently, the Veteran underwent another VA PTSD examination in June 2015.  The diagnosis was PTSD.  The examiner found that the Veteran's level of occupational and social impairment with regard to all mental diagnoses was best summarized as "occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation."  The Veteran was still married and reported a happy marriage.  He denied history of suicidal or homicidal ideation.  He reported nightmares are almost nightly and he felt more anxious all of time.  Current symptoms included depressed mood, anxiety, chronic sleep impairment, and mild memory loss, such as forgetting names, directions or recent events.  He was capable for managing his financial affairs.  

Based on a review of the evidence described above, the Board finds that the functional impairment resulting from the Veteran's PTSD does not more closely approximates the criteria for a disability rating greater than 70 percent for the rating period.  38 C.F.R. § 4.7.  In reaching this determination, the Board finds it significant that the June 2015 VA examiner, who conducted a comprehensive psychiatric assessment of the Veteran, and noted that the Veteran's PTSD resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.

During this period, the record reflects that the Veteran has experienced increased level of PTSD symptoms, such as increased depression, daily daytime flashbacks, and suicidal ideation.  The VA examination also reports continuing symptoms of depressed mood, anxiety, chronic sleep impairment, and mild memory loss, such as forgetting names, directions, or recent events.  

However, the Veteran's total disability picture does not rise to the severity required for a 100 percent rating.  In this regard, the Board finds that functional impairment comparable to total social and occupational impairment has not been shown in this case.  Significantly, the June 2015 VA examiner did not find total occupational and social impairment.

The record reflects that the Veteran is still married to his wife.  During the October 2014 Board hearing, the Veteran testified that he enjoyed social activities with people in his community and attended church.  The June 2015 examiner also noted that the Veteran continued to report a happy marriage.  The Veteran is now retired, and he is capable of managing his financial affairs.  Mental status examination during this period revealed that he was fully oriented and alert and that he had normal speech and thought process and coherent thought content.  Therefore, the credible lay and medical evidence does not demonstrate gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, or disorientation to time and place.

As such, the evidence does not support a finding of total occupational and social impairment that is the criteria for a 100 percent rating for PTSD.  See 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.  Accordingly, the Board finds that the Veteran's impairment due to PTSD for the period from December 9, 2013 is more consistent with the 70 percent rating currently assigned, and that the level of disability contemplated in Diagnostic Code 9411 to support the assignment of a 100 percent schedular rating is absent.

Lumbar Spine Disability

The Veteran's lumbar spine disability is currently rated under Diagnostic Code 5242.  Diagnostic Code 5242 directs that degenerative arthritis of the spine be evaluated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  Under the General Rating Formula, at 38 C.F.R. § 4.71a, a 10 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 60 degrees but no greater than 85 degrees; a combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is assigned when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for limitation of forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted if there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula.  Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are rated separately under an appropriate diagnostic code.  Id. at Note (1).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above. In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Prior to March 3, 2014

A November 2013 x-ray of the lumbar spine revealed severe multilevel degenerative changes of the lumbar spine most significant at the L4-5 and L5-S1 levels.

A November 2013 letter from the Veteran's VA primary care physician noted the Veteran's complaints of low back pain, which limited his activities.  

A December 2013 VA thoracolumbar spine conditions examination report noted a diagnosis of osteoarthritis of the lumbar spine.  The Veteran reported continuing pain in the low back which was worse with bending over.  He denied radiation or loss of control of bowel.  It was noted that he had urinary symptoms not related to his back.  He did not report flare-ups impacting function of the thoracolumbar spine.  Range of motion (ROM) consisted of forward flexion to 90 degrees or greater, with no objective evidence of painful motion; extension to 10 degrees, with painful motion starting at 10 degrees; right lateral flexion to 20 degrees, painful motion starting at 20 degrees; left lateral flexion to 20 degrees, with no objective evidence of painful motion; right lateral rotation to 30 degrees or greater, no objective evidence of painful motion; and left lateral rotation to 30 degrees or greater, no objective evidence of painful motion.  The Veteran was able to perform repetitive testing with 3 repetitions.  There was no additional limitation in ROM following repetitive-use testing.  The examiner noted functional loss due to pain on movement.  The Veteran did not have any radicular pain or any other signs or symptoms due to radiculopathy.  There was no ankylosis of the spine.  The Veteran did not have any other neurologic abnormalities or findings related to a thoracolumbar spine (back) condition (such as bowel or bladder problems/pathologic reflexes), or intervertebral disc syndrome (IVDS) with incapacitating episodes.  He did not use any assistive devices as a normal mode of locomotion.  The diagnosis was severe multi-level degenerative changes of the lumbar spine, most significant at L4-5 and L5-S1.  The examined noted the Veteran's thoracolumbar spine condition did not impact his ability to work.  It was further noted that by history, the Veteran did not experience additional functional limitations such as pain, weakness, fatigability or incoordination from flare-ups.  He did have additional pain but not weakness, fatigability, incoordination or loss of ROM when the joint was used repeatedly over time.

In a February 2014 private orthopedic treatment record, the Veteran complained of gradual digression in the ability to tolerate activities of daily living after long a history of back pain that began in the 1950s.  The Veteran stated he lived with constant low back pain but recently his function had become less and less to the point that he could only tolerate most weight bearing activities no longer than 15 minutes at a time.  X-ray showed multi-level degenerative disc disease (DDD), degenerative joint disease (DJD), and spondylosis.  On active ROM testing, the Veteran was able to flex his back to where his fingertips could reach the proximal thigh.  Extension was to 0 degrees, right lateral rotation was to 25 degrees, and left lateral rotation was to 15 degrees.  Neurologic screen was negative for radiculopathy.  The assessment was lower back pain.  Functional limitations consisted of painful and limited ROM, limited strength, limited sleep, limited activities of daily living, limited reaching and lifting, and painful and limited activity, including limited weightbearing, limited sitting, painful and limited standing and gait, and limited stair-climbing and squatting.  

After consideration of the pertinent evidence of record, the Board concludes that a rating greater than 10 percent is not warranted for the Veteran's lumbar spine disability, prior to March 3, 2014.  The Veteran's lumbar spine disability was manifested by pain and limited of motion, at most, to 90 degrees of forward flexion, 0 degrees of extension, 20 degrees of bilateral lateral flexion, 25 degrees of right lateral rotation, and 15 degrees of left lateral rotation; the combined range of motion of the thoracolumbar spine, at the least, was 200 degrees.  See 38 C.F.R. § 4.71a, General Rating Formula, Diagnostic Code 5242.  Further, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis was not shown during this period.  The December 2013 VA examiner noted that there was tenderness in the right paraspinous muscle but specifically indicated that there were no muscle spasms or guarding of the thoracolumbar spine resulting in abnormal gait or abnormal spinal contour.  

The medical evidence of record does not show additional functional losses due to pain caused by the Veteran's lumbar spine disability increased.  See 38 C.F.R. §§ 4.40, 4.45; Deluca v. Brown, 8 Vet. App. 202, 206 (1995).  On the December 2013 VA examination, the Veteran reported low back pain increased with bending.  However, the VA examination took pain and repetitive motion into account, and the examiner indicated that there were no additional functional limitations, such as weakness, fatigability, incoordination or loss of ROM from flare-ups.  On the range of motion testing, pain was shown at the end of the range with extension and right lateral flexion, but additional limitation was shown with three repetitive uses.  In the absence of evidence showing that the Veteran experienced pain or other symptoms which caused additional functional loss approximating the criteria for a rating higher than 10 percent, increased rating on this basis is not warranted.  See DeLuca, 8 Vet. App. at 206.

From March 3, 2014

Reports of NMC treatment and VA Disability Benefits Questionnaire (DBQ) dated March 3, 2014 show the Veteran's report of low back pain. Most of the time, especially with lying flat, walking a block, and sitting in a chair.  Range of motion of the thoracolumbar spine consisted of forward flexion was to 30 degrees, with painful motion starting at 20 degrees; extension was to 10 degrees, with painful motion starting at 10 degrees; right lateral flexion to 0 degrees; left lateral flexion to 25 degrees, with painful motion starting at 25 degrees; right lateral rotation to 25 degrees, with painful motion starting at 25 degrees; and left lateral rotation to 25 degrees, with painful motion starting at 25 degrees.  He did not have additional limitation of motion in the ROM of the thoracolumbar spine following repetitive-use testing.  He could not do house chores with back pain; carrying pails of water was particularly hard for him.  He was able to rise from a chair or from a bed without assistance.  Functional loss included less movement, weakened movement, and pain on movement.  There was tenderness in the right lumbosacral area just over the lateral iliac crest.  It was noted the Veteran did not have IVDS or incapacitating episodes.  He did not use any assistive devices as a normal mode of locomotion.  The diagnosis was multi-level severe lumbar spondylosis.  As to the functional impact on his ability to work, the examiner noted the Veteran was unable to do his outdoor chores.

A June 2014 VA thoracic x-ray showed multilevel degenerative changes with osteophytes formation. 

A November 2014 VA DBQ report shows the Veteran's report of chronic low back pain, inability to lie flat and the need to use an electric bed with elevation to about 30 degrees, pain with lifting even a gallon, walking limited to 120 feet, and painful sitting in a chair.  He reported the condition was gradually worsening with less ability to do things without pain.  As to any functional loss, the Veteran reported avoiding repetitive activities, such as lifting 10 lbs. or more or reaching down.  ROM of the thoracolumbar spine consisted of forward flexion to 50 degrees, extension to 10 degrees, right lateral flexion to 20 degrees, left lateral flexion to 15 degrees, right lateral rotation to 20 degrees, and left lateral rotation to 25 degrees.  It was noted abnormal ROMs contributed to functional loss.  Following repetitive-use testing, left lateral flexion was to 10 degrees, left lateral rotation was to 20 degrees and right lateral rotation was to 20 degrees; pain contributed to the post-test additional limitations of ROMs.  The Veteran's gait was abnormal due to guarding and his spinal contour was abnormal due to compression detour in T12 and retrolisthesis at L3-4.  Contributing factors of disability included less movement than normal, excess fatigability, and deformity (low back leftward scoliosis evident to moderate degree).  ROM of the thoracolumbar spine, used repeatedly over a period of time, consisted of forward flexion to 30 degrees, extension to 0 degrees, right lateral flexion to 5 degrees, left lateral flexion to 5 degrees, right lateral rotation to 10 degrees, and left lateral rotation to 10 degrees.  As to any contributing factors of disability not associated with limitation of motion, it was noted the Veteran could sit only minutes before increased pain and stiffness within 10 minutes or less.  There was no ankylosis of the spine.  The Veteran did not have any radicular pain or any other signs or symptoms due to radiculopathy.  Neurologic findings were suggestive of mild peripheral neuropathy rather than radiculopathy.   He also did not have any other neurologic abnormalities or findings, such as bowel or bladder problems associated with a back condition or IVDS/incapacitating episodes.  He used a walking stick, occasionally, to help with chores and to rise from crouching or kneeling.  As to the impact on the Veteran's ability to work, the examiner noted the Veteran's employment was very limited in tolerance of normal activities due to lumbar spondylosis, increased level of pain, and decrease in ROM, which was progressive.  Increased pain decreased activities that had resulted in general weakness, especially in lower extremities.  Compression fracture of T12 contributed to a chronic flexed posture that strained back as well.

During the October 2014 Board hearing, the Veteran testified that he had difficulty walking more than 40 feet, carrying a pail of water, and standing more than 15 minutes due to lower back pain.  Back pain interfered with his sleep; he could not lie flat on his back.  He applied heat to relieve pain.  

Most recently, the Veteran was provided a thoracolumbar spine conditions examination in July 2015.  The diagnoses were lumbosacral strain, degenerative arthritis of the spine, and IVDS.  The Veteran complained of progressive pain and stiffness.  He denied interval trauma, surgery, or spine injection.  Current treatment included pain medications, activity modification, and home therapy.  The Veteran reported functional loss/impairment of limited prolonged walking/standing, bending, twisting, and lifting/carrying.  ROM consisted of forward flexion to 55 degrees, extension to 10 degrees, right lateral flexion to 20 degrees, left lateral flexion to 20 degrees, right lateral rotation to 20 degrees, and left lateral rotation to 20 degrees.  The Veteran exhibited pain with all ROMs and there was evidence of pain with weight bearing.  The Veteran was able to perform repetitive testing with at least 3 repetitions.  There was no additional limitation in ROM following repetitive-use testing.  The Veteran was being examined immediately after repetitive use over time and pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over a period of time.  The examiner noted the examination was medically consistent with the Veteran's statements describing functional loss during flare-ups.  As to whether pain, weakness, fatigability or incoordination significantly limited functional ability with flare-ups, the examiner stated he was unable to say without mere speculation because the Veteran was not examined during a flare-up.  Additional contributing factors of disability included the following: less movement than normal due to ankylosis, adhesions, etc.; disturbance of locomotion; interference with sitting, and interference with standing.  The Veteran had radicular pain, paresthesias/dysesthesias and numbness in the bilateral lower extremities.  There was no ankylosis of the spine.  The Veteran did not have any other neurologic abnormalities or findings related to a thoracolumbar spine (back) condition (such as bowel or bladder problems/pathologic reflexes).  He had IVDS but no acute episodes requiring bed rest prescribed by a physician or treatment by a physician in the previous 12 months.  He did not use any assistive devices as a normal mode of locomotion.  As the Veteran's thoracolumbar spine condition's impact on his ability to work, the examiner noted it limited prolonged walking/standing/sitting and heavy lifting. 

Beginning March 3, 2014, the Board concludes that a rating in excess of 40 percent is not warranted as there is no evidence of unfavorable ankylosis of the entire thoracolumbar spine.  Rather, the evidence clearly demonstrates that the Veteran has continued to retain motion in his lower back, albeit severely limited.  Findings obtained through the March and November 2014 and July 2015 VA examinations included, at least, forward flexion of the thoracolumbar spine to 30 degrees, extension to 0 degrees, right lateral flexion to 0 degrees, left lateral flexion to 5 degrees, and bilateral lateral rotation to 10 degrees, respectively.  As there was clearly motion, the medical evidence of record simply does not show unfavorable ankylosis of the entire thoracolumbar spine, required for the assignment of the next higher rating.  See 38 C.F.R. § 4.71a, General Rating Formula.

The Board has also considered whether there is any additional functional loss not contemplated in the current 40 percent rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. at 206.  Throughout this period, painful motion is shown and additional loss in the ROMs have been noted on repetitive-use testing or when used repeatedly over time.  Additionally, the November 2014 and July 2015 examinations show contributing factors of disability, such as excess fatigability, and deformity, disturbance of locomotion, interference with sitting and standing.  However, in any event, additional functional loss approximating a finding of unfavorable ankylosis of the entire thoracolumbar spine has not been shown.  Accordingly, a rating greater than 40 percent on this basis is not warranted.  Id.

Cervical Spine Disability

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is warranted for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, or combined range of motion of the cervical spine greater than 170 degrees, but not greater than 335 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spine contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less, or favorable ankylosis of the entire cervical spine.  A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine.

For VA compensation purposes, normal forward flexion of the cervical spine is from 0 to 45 degrees, extension is 0 to 45 degrees, left and right lateral flexion is from 0 to 45 degrees, and left and right lateral rotation is from 0 to 80 degrees.  Normal combined range of motion of the cervical spine is 340 degrees.  38 C.F.R. § 4.71a, Plate V.

A December 2013 VA cervical spine conditions examination report noted a diagnosis of osteoarthritis of the cervical spine.  The Veteran reported pain but mostly stiffness.  He did not report flare-ups impacting function of the cervical spine.  Range of motion consisted of forward flexion to 45 degrees or greater, with no objective evidence of painful motion; extension to 45 degrees or greater, with painful motion starting at 30 degrees; right lateral flexion to 10 degrees, painful motion starting at 10 degrees; left lateral flexion to 10 degrees, with painful motion starting at 10 degrees; right lateral rotation to 45 degrees or greater, with painful motion starting at 45 degrees; and left lateral rotation to 45 degrees, with painful motion starting at 45 degrees.  The Veteran was able to perform repetitive testing with 3 repetitions.  There was no additional limitation in ROM following repetitive-use testing.  The examiner noted functional loss due to pain on movement.  The Veteran did not have any radicular pain or any other signs or symptoms due to radiculopathy.  There was no ankylosis of the spine.  The Veteran did not have any other neurologic abnormalities or findings related to a cervical spine (neck) condition (such as bowel or bladder problems due to cervical myelopathy), or IVDS with incapacitating episodes.  He did not use any assistive devices as a normal mode of locomotion.  The examined noted the Veteran's cervical spine condition did not impact his ability to work.  It was further noted that by history, the Veteran did not experience additional functional limitations such as pain, weakness, fatigability or incoordination from flare-ups.  He did have additional pain but not weakness, fatigability, incoordination or loss of ROM when the joint was used repeatedly over time.

A November 2014 VA DBQ report shows the Veteran's complaint of stiffness and pain in the neck, which was worse after much activity.  ROM of the cervical spine consisted of forward flexion to 20 degrees, with pain starting at 20 degrees; extension to 15 degrees; right lateral flexion to 20 degrees, with pain starting at 20 degrees; left lateral flexion to 20 degrees, with pain starting at 20 degrees; right lateral rotation to 45 degrees, with pain starting at 45 degrees; and left lateral rotation to 20 degrees, with pain starting at 20 degrees.  Following repetitive-use testing, ROM of the cervical spine consisted of forward flexion to 20 degrees, extension to 15 degrees, right lateral flexion to 10 degrees, left lateral flexion to 15 degrees, right lateral rotation to 45 degrees, and left lateral rotation to 35 degrees.  Functional loss included less movement than normal, weakened movement, excess fatigability, pain on movement, deformity, atrophy of disuse, and neck pain when lifting 10 pounds or more with either hand.  The Veteran did not have muscle atrophy.  The Veteran did not have any radicular pain or any other signs or symptoms due to radiculopathy.  He also did not have any other neurologic abnormalities or findings, such as bowel or bladder problems due to cervical myelopathy or IVDS/incapacitating episodes.  Crepitans was audible when rotating the head and the Veteran was unable to lay head on bed when supine due to neck flexion that is fixed.  As to the impact on the Veteran's ability to work, the examiner noted the Veteran's neck was so stiff that he was unable to do usual work of gardening or reading or paperwork.

During the October 2014 Board hearing, the Veteran testified that he had difficulty turning his head from side to side and pain and stiffness were worsening in the neck.  He had pain in the back of his neck when bending his head down to read or when leaning it backwards.  

Most recently, the Veteran was provided a neck (cervical spine) conditions examination in July 2015.  The diagnoses were degenerative arthritis of the spine and IVDS.  The Veteran complained of progressive pain and stiffness.  He denied interval trauma, surgery, or spine injection.  Current treatment included pain medications, activity modification, and home therapy.  The Veteran reported flare-ups of pain, stiffness, weakness and functional loss/impairment of limited lifting/carrying and excessive twisting.  ROM consisted of forward flexion to 30 degrees, extension to 30 degrees, right lateral flexion to 30 degrees, left lateral flexion to 30 degrees, right lateral rotation to 60 degrees, and left lateral rotation to 60 degrees.  Pain was noted on examination and caused functional loss, the ROM itself.  The Veteran exhibited pain with all ROMs but there was no evidence of pain with weight bearing.  The Veteran was able to perform repetitive testing with at least 3 repetitions.  There was no additional limitation in ROM following repetitive-use testing.  The Veteran was being examined immediately after repetitive use over time and pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over a period of time.  The examiner noted the examiner was medically consistent with the Veteran's statements describing functional loss during flare-ups.  As to whether pain, weakness, fatigability or incoordination significantly limited functional ability with flare-ups, the examiner stated he was unable to say without mere speculation because the Veteran was not examined during flare-up.  Additional contributing factors of disability included less movement than normal due to ankylosis, adhesions, etc.  The Veteran had radicular pain, paresthesias/dysesthesias and numbness in the bilateral upper extremities.  There was no ankylosis of the spine.  The Veteran did not have any other neurologic abnormalities or findings related to a cervical spine (neck) condition (such as bowel or bladder problems due to cervical myelopathy).  He had IVDS but no acute episodes requiring bed rest prescribed by a physician or treatment by a physician in the previous 12 months.  He did not use any assistive devices as a normal mode of locomotion.  As the Veteran's cervical spine condition's impact on his ability to work, the examiner noted it limited heavy lifting. 

After consideration of the pertinent evidence of record, the Board concludes that a disability rating of 20 percent is warranted for the Veteran's osteoarthrosis of the cervical spine for the entire rating period on appeal.  

The Veteran's cervical spine disability has been manifested by subjective complaints of pain, stiffness, and limitation of motion, at worst, to 20 degrees of forward flexion, 15 degrees of extension, 10 degrees of bilateral lateral flexion, 45 degrees of right lateral rotation, and 20 degrees of left lateral rotation; the combined range of motion of the cervical spine, at the least, was 140 degrees.  In particular, the Board notes the results of the November 2014 DBQ report showing that the Veteran's cervical spine retained only 20 percent of flexion, 15 degrees of extension, 20 degrees of bilateral lateral flexion, 45 degrees of right lateral rotation, and 20 degrees of left lateral rotation; the combined range of motion of the cervical spine was 140 degrees.  See 38 C.F.R. § 4.71a, General Rating Formula, Plate V.  As the combined range of motion of the thoracolumbar spine, at the least, was not greater than 170 degrees, the criteria for a 20 percent rating are met.  See 38 C.F.R. § 4.71a, General Rating Formula.

However, the Board finds that the clinical evidence of record is against a finding that manifestations of the Veteran's cervical spine disability warrant a rating in excess of 20 percent at any time during the rating period under appeal, as there is no evidence of 15 degrees or less of forward flexion or favorable ankylosis of the cervical spine.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citations omitted) (defining ankylosis as "immobility and consolidation of a joint due to disease, injury, surgical procedure").  Rather, the evidence clearly demonstrates that the Veteran continued to retain motion in his neck with at least 20 degrees of forward flexion.  As there was clearly motion, the medical evidence of record simply does not show ankylosis of the cervical spine, required for the assignment of the next higher evaluation.  See 38 C.F.R. § 4.71a, General Rating Formula.

Additionally, the medical evidence of record does not show that the Veteran's cervical spine disability increased in severity in terms of limitation of motion due to pain.  See 38 C.F.R. §§ 4.40, 4.45; Deluca, 8 Vet. App. at 206.  Although the Veteran had pain during range of motion, the Board considered the smaller value of the range of motion measured without pain on the examinations.  Further, the November 2014 and July 2015 examiners noted that the functional loss associated with the cervical spine disability included weakened movement, excess fatigability, pain on movement, deformity, atrophy of disuse and pain with heavy lifting with either hand.  The record reflects the Veteran experiences severe stiffness in the neck which causes limitation in doing usual housework or even reading a newspaper.  However, the July 2015 examiner indicates that there was no additional limitation in ROM of the cervical spine following repetitive-use testing and when examined immediately after repetitive use over time, pain, weakness, fatigability, or incoordination did not significantly limited functional ability with repetitive use over a period of time.  Significantly, the examiner specifically indicated there is no ankylosis of the cervical spine.  Accordingly, the Board finds that additional functional limitation beyond that contemplated by the rating assigned herein for the Veteran's cervical spine disability has not been shown.  Accordingly, a rating greater than 20 percent is not warranted on this basis.

Other Considerations

Consideration has been given to an increased rating for the Veteran's lumbar or cervical spine disability under other potentially applicable diagnostic codes.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1995).  Spine conditions may also be rated under Diagnostic Code 5243 for intervertebral disc syndrome (IVDS).  The criteria for IVDS rates the disability according to the number of "incapacitating episodes" suffered per year.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2015).  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).  However, while the record shows that the Veteran's lumbar or cervical spine disability is manifested by IDVS, it does not reflect that his IDVS resulted in incapacitating episodes requiring bed rest prescribed by a physician and treatment prescribed by a physician during any rating period on appeal.  See 38 C.F.R. § 4.71a, General Rating Formula, Diagnostic Code 5243.  To that effect, the July 2015 examiners stated that although the Veteran had IVDS, there were no acute episodes requiring best rest prescribed by a physician due to IVDS.

Finally, a separate rating may be assigned for any neurologic abnormalities associated with the lumbar spine disability.  38 C.F.R. § 4.71a, General Rating Formula, Note (1) (2015).  The Veteran's lumbar or cervical spine disability has not been manifested by any bowel or bladder impairment related to these conditions.  The record reflects that neurologic manifestations of the Veteran's lumbar and cervical spine disabilities include radiculopathy of the bilateral upper and lower extremities.  In this regard, a separate rating of 20 percent has been granted for each upper and lower extremity radiculopathy, in a November 2015 rating decision.

The Board has carefully considered the Veteran's contentions in making this decision.  The level of disabilities shown is encompassed by the ratings assigned herein and, with due consideration to the provisions of 38 C.F.R. § 4.7, a higher rating is not warranted for these disabilities for any portion of the pertinent time periods under consideration.  See Fenderson, 12 Vet. App. at 126; Hart, 21 Vet. App. at 509.

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1) (2015).  Otherwise, the schedular rating is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

With respect to the first prong of Thun, the schedular ratings in this case are adequate.  The diagnostic criteria contemplate and adequately describe the symptomatology of the Veteran's service-connected disabilities.  See Thun, 22 Vet. App. at 115.

The record does not reflect that the average industrial impairment from the Veteran's bilateral hearing loss disability is in excess of that contemplated by the assigned rating.  As noted above, results from the adequate audiological evaluations of record reveal, at worst, Level VII hearing acuity, bilaterally.  While the Board recognizes the Veteran's assertions that he experiences difficulty communicating and hearing conversation, such manifestations are adequately contemplated by the schedular criteria for a noncompensable rating under Diagnostic Code 6100, which explicitly contemplates Level VII hearing acuity in both ears.  These manifestations of the Veteran's bilateral hearing loss and all other manifestations noted in the record are not exceptional in terms of the disability level and symptomatology of a person with Level VII hearing acuity in both ears and have not been shown to be productive of more than the average impairment in earning capacity commensurate with this level of hearing impairment.

The Veteran's PTSD is evaluated by the rating criteria which specifically contemplate the level of occupational and social impairment caused by this disability.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  When comparing the Veteran's symptoms with the schedular criteria, the Board finds that the Veteran does not have symptomatology associated with his psychiatric disability that have been unaccounted for by the current schedular ratings.  See id.  The Veteran has not identified any factors which may be considered to be exceptional or unusual so as to render impractical the application of the regular schedular standards, and the Board has been similarly unsuccessful.  As discussed above, there are higher ratings available for the Veteran's service-connected PTSD, but the required manifestations have not been shown in this case. 

The Veteran's lumbar and cervical spine disabilities are evaluated by the General Rating Formula, which account for the Veteran's decreased mobility and any additional limitation of motion due to pain, as well as the neurologic symptoms associated with the lumbar and cervical spine disabilities.  He does not have symptoms associated with these disabilities that have been unaccounted for by the schedular ratings assigned herein.  See 38 C.F.R. § 4.71a, General Rating Formula.

Accordingly, a comparison of the Veteran's symptoms resulting from his service-connected disabilities with the pertinent schedular criteria does not show that his service-connected disabilities present "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).

Moreover, the evidence does not establish that the Veteran's bilateral hearing loss, PTSD, or lumbar or cervical spine disability necessitates frequent periods of hospitalization and VA examinations are void of any findings, of exceptional symptomatology beyond that contemplated by the schedule of ratings.  Although the Board has no reason to doubt that the Veteran's symptomatology associated with his service-connected disabilities may adversely impact his employability if he did not retire, this is contemplated by his combined schedular rating.  As such, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.

The Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating for compensation purposes based on individual unemployability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, a 100 percent combined rating and special monthly compensation under 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i) have been granted from September 30, 2014.  The Veteran has not argued, and the record does not reflect, that the disabilities at issue rendered him unable to secure and follow substantially gainful employment prior to September 30, 2014.  The Board acknowledges that the record reflects that the Veteran's bilateral hearing loss disability caused overall difficulty hearing; his PTSD was manifested by mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks during periods of significant stress; he was unable to do outdoor chores due to his lumbar spine disability.  The December 2013 VA examiner stated the cervical spine disability did not impact the Veteran's ability to work.  However, these findings do not demonstrate that the Veteran's service-connected disabilities alone, regardless of his age, prevent him from securing and following substantially gainful employment prior to September 30, 2014.  Accordingly, the Board concludes that a claim for a TDIU has not been raised for the period prior to September 30, 2014.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362, 1366 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  The Veteran has not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.  Further, there is no medical evidence indicating that the Veteran's service-connected disabilities combine or interact with each other in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  From September 30, 2014, the Veteran has been granted a total disability rating for coronary artery disease rated as 100 percent disabling and additional service-connected disabilities of tinnitus, cervical spine and lumbar spine disabilities, bilateral hearing loss, status post left index finger fracture, right shoulder condition, left shoulder condition, and PTSD, independently ratable at 60 percent or more.  As such, the issue of whether an extraschedular rating is warranted under Johnson for the period from September 30, 2014 is rendered moot.

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claims.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).









	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a rating in excess of 40 percent for bilateral hearing loss is denied.

Entitlement to a compensable initial rating prior to August 22, 2007, a staged initial rating in excess of 30 percent from August 22, 2007 through December 8, 2013, and a staged initial rating in excess of 70 percent from December 9, 2013, for PTSD is denied.

Entitlement to a rating for DDD L5-S1, osteoarthrosis of the lumbar spine, in excess of 10 percent prior to March 3, 2014 and in excess of 40 percent from March 3, 2014, is denied.

Entitlement to a rating of 20 percent, but no higher, for osteoarthrosis of the cervical spine is granted.



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


